Name: 2005/781/EC: Council Decision of 6 June 2005 on the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  America
 Date Published: 2005-11-11

 11.11.2005 EN Official Journal of the European Union L 295/37 COUNCIL DECISION of 6 June 2005 on the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil (2005/781/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement for scientific and technological cooperation with the Federative Republic of Brazil. (2) Subject to its possible conclusion at a later date, the Agreement initialled on 3 December 2002 was signed on 19 January 2004. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for scientific and technological cooperation between the European Community and the Federative Republic of Brazil is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision (2). Article 2 The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article XII of the Agreement. Done at Luxembourg, 6 June 2005. For the Council The President J. KRECKÃ  (1) Opinion of the European Parliament of 28 April 2005 (not yet published in the Official Journal). (2) See page 38 of this Official Journal.